Citation Nr: 0934975	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  95-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of a right L3-L4 hemilaminectomy performed at a VA 
hospital in September 1984.

2.  Whether new and material evidence has been received to 
reopen a claim for direct service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to 
April 1969 and from February 1977 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Historically, subsequent to a July 1997 Board remand for 
additional development, by a March 2000 decision, the Board 
denied compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of right L3-4 
hemilaminectomy based on surgery by VA in September 1984.  
The Veteran appealed.

The Secretary filed Appellee's Motion for Remand and to Stay 
Further Proceedings (hereinafter Appellee's Motion) to remand 
the appeal to the Board for further medical development.  In 
an October 2000 Order, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the case to the 
Board, which then remanded the case to the RO in May 2001.

While the case was pending at the RO, volumes II and III of 
the claims folder were reported lost, in April 2003, by the 
neurosurgeon assigned to provide the requested examination 
and opinion.  In September 2003, the case was again remanded 
for search or rebuilding of the missing volumes and for 
compliance with the requested examination and opinion.

The Veteran was previously represented by AMVETS.  However, 
in an April 2005 VA Form 21-22, the Veteran clarified that he 
is no longer represented by a Veteran's service organization.

In March 2006, the case was remanded for compliance with the 
September 2003 Board remand.  After the development requested 
by the Board in May 2001, September 2003 and March 2006 was 
accomplished, in December 2006, the Board once again denied 
the Veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of right L3-4 
hemilaminectomy based on surgery by VA in September 1984.  
The Veteran appealed this decision to the Court and, by a 
September 2008 Memorandum Decision, the Court vacated and 
remanded the December 2006 Board decision.  

The § 1151 claim as well as the issue of whether new and 
material evidence has been received to reopen a claim for 
direct service connection for a back disorder is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The new and material evidence claim is 
remanded pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  VA will notify the appellant if further action is 
required.


REMAND

The Board recognizes that the claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of a right L3-L4 
hemilaminectomy performed at a VA hospital in September 1984 
has been pending for many years and has been remanded by the 
Court twice.  The most recent remand from the Court notes the 
loss of two volumes of the Veteran's claims files and the 
resulting "gap in the record evidenced by an absence of 
documents dated from 1989 to 2002."  Accordingly, the Court 
instructed the Board to provide a discussion of the steps 
taken to identify the type of evidence that is lost and the 
efforts made to contact any original sources of that evidence 
to reconstruct the record.  To do so, the Court further 
instructed the Board to determine what time period the lost 
records span, notify the appellant what evidence was lost and 
allow him the opportunity to submit any evidence he may have, 
identify the original sources of any lost evidence and 
relocate the July 1997 and March 2000 Board decisions for 
inclusion in the record.  The Board finds that this case must 
be remanded to the RO/AMC to ensure compliance with these 
instructions from the Court.  

With respect to the claim for service connection for a back 
disorder on a direct basis, as noted in the most recent 
remand from the Court, throughout the course of adjudication 
of his § 1151 claim, the appellant has made several arguments 
regarding his direct service connection claim for his back 
condition that was denied by the Board in 1986.  The Court 
further noted that "[m]edical evidence and lay statements do 
suggest that the appellant's original back condition, whether 
or not aggravated by the September 1984 surgery, was incurred 
during service."  Accordingly, for the benefit of the 
appellant, the Court pointed out that he is not precluded 
from reopening his direct service connection claim while 
pursuing his § 1151 claim at the same time.  

In this regard, it is noted that the evidence of record 
includes a July 1999 rating decision which finds that new and 
material evidence adequate to reopen the claim for direct 
service connection for a back disorder has not been 
submitted.  In addition, the evidence of record also includes 
a September 1999 communication from the Veteran in which he 
responds to the denial of his back claim and recalls that he 
injured his back while serving in the Army in July and 
September 1977.  This statement includes the Veteran's 
assertion that he will always feel that his back problems 
started with his injury while in the Army.  

Upon consideration of the observations noted in the most 
recent Court remand and in light of the loss of two volumes 
of the Veteran's claims file, the Board accepts the September 
1999 communication from the Veteran as a notice of 
disagreement to the July 1999 rating decision finding that 
new and material evidence adequate to reopen the claim for 
direct service connection for a back disorder has not been 
submitted.  Accordingly, this issue is remanded to the RO/AMC 
to provide the Veteran with a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996).  Despite this remand, 
this issue will be returned to the Board after issuance of 
the statement of the case only if it is perfected by the 
timely filing of a substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.



Accordingly, the case is REMANDED for the following action:

1.  In connection with the loss of two 
volumes of the Veteran's claims files, the 
RO/AMC should accomplish the following in 
compliance with the most recent remand 
from the Court:  

a)  Locate the July 1997 and March 2000 
Board decisions for inclusion in the 
record.  

b)  Determine what time period the lost 
records span.

c)  Notify the appellant what evidence was 
lost and allow him the opportunity to 
submit any evidence he may have.

d)  Identify the original sources of any 
lost evidence and, after obtaining any 
necessary authorization from the Veteran, 
the RO should attempt to obtain a copy of 
all identified records not already 
associated with the claims folder.

2.  Then, readjudicate the claim of 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for additional disability as a 
result of a right L3-L4 hemilaminectomy 
performed at a VA hospital in September 
1984.  If the action remains adverse to 
the Veteran, provide the Veteran and his 
representative, should he designate one, 
with a Supplemental Statement of the Case 
and allow an opportunity to respond before 
returning the file to the Board for 
further appellate consideration.

3.  The RO should issue the Veteran a 
statement of the case (SOC) addressing the 
issue of whether new and material evidence 
has been received to reopen a claim for 
direct service connection for a back 
disorder.  The SOC must specifically 
reflect consideration of the following:  

a)  In-service treatment for back 
complaints, in July and September 1977; 

b)  The medical opinion from J. N. 
Abramovitz, M.D., initially received by VA 
in July 1985, which notes that the 
Veteran's back injury "has been 
continuously symptomatic from 1977 to the 
present time" and that "the continuity 
of symptoms makes it likely that [his] 
present problem is related to [his] injury 
while in the army;"

c)  The November 2002 medical opinion from 
V. Chiang, M.D., which notes that the 
Veteran initially developed back pain 
seven years prior to his surgical 
procedure" performed subsequent to him 
being seen by the Neurosurgery Service in 
September 1984;" 

d)  Any additional lay and medical 
evidence pertaining to the Veteran's back 
claim received by VA subsequent to the May 
1986 decision of the Board, consideration 
of any additional information obtained as 
a result of this remand, and application 
of all appropriate laws and regulations.

The Veteran should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal in response 
thereto.  The RO should advise the Veteran 
that the claims file will not be returned 
to the Board for appellate consideration 
of this issue following the issuance of 
the statement of the case unless he 
perfects his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

